Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 1 of 15 Page ID #:640




    1 JEFFER MANGELS BUTLER & MITCHELL LLP
        MATTHEW S. KENEFICK (Bar No. 227298)
    2 mkenefick@jmbm.com
        JOSHUA HAEVERNICK (Bar No. 308380)
    3 jhaevernick@jmbm.com
        Two Embarcadero Center, 5th Floor
    4 San Francisco, California 94111-3813
        Telephone: (415) 398-8080
    5 Facsimile:   (415) 398-5584
    6 Attorneys for Defendants Suhad Abraham
        aka Sue Preston aka Sue Abraham
    7 Preston, Samir Abraham aka Sam
        Abraham, and S & S Coastal Foods, LLC,
    8 a Delaware limited liability company

    9

   10                                   UNITED STATES DISTRICT COURT
   11                               CENTRAL DISTRICT OF CALIFORNIA
   12                               SOUTHERN DIVISION – SANTA ANA
   13
        ABDULAZIZ AL MUNIFI,                               Case No. 8:21-cv-01143DOC(DFMx)
   14
                           Plaintiff,
   15                                                      STIPULATED PROTECTIVE
                     v.                                    ORDER
   16
        SUHAD ABRAHAM AKA SUE
   17 PRESTON AKA SUE ABRAHAM
        PRESTON, SAMIR ABRAHAM AKA
   18 SAM ABRAHAM, S & S COASTAL
        FOODS, LLC, a Delaware limited
   19 liability company and REALTY ONE
        GROUP, INC., a California
   20 corporation,

   21                      Defendant.
   22

   23

   24 1.             PURPOSES AND LIMITATIONS
   25                Disclosure and discovery activity in this action are likely to involve
   26 production of confidential, proprietary, or private information for which special

   27 protection from public disclosure and from use for any purpose other than

   28 prosecuting, defending or attempting to settle this litigation may be warranted. This

        69213182v2
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 2 of 15 Page ID #:641




    1 Order does not confer blanket protections on all disclosures or responses to

    2 discovery and the protection it affords from public disclosure and use extends only

    3 to the limited information or items that are entitled to confidential treatment under

    4 the applicable legal principles. As set forth in Section 12.4 below, this Protective

    5 Order does not entitle the Parties to file confidential information under seal; the

    6 Local Rules of this Court set forth the procedures that must be followed and the

    7 standards that will be applied when a party seeks permission from the Court to file

    8 material under seal.

    9 2.             DEFINITIONS
   10                2.1   Challenging Party: a Party or Non-Party that challenges the designation
   11 of information or items under this Order.

   12                2.2   “CONFIDENTIAL” Information or Items: any information or material
   13 that constitutes or includes, in whole or in part, confidential or proprietary

   14 information or trade secrets of the Party or a Third Party to whom the Party

   15 reasonably believes it owes an obligation of confidentiality with respect to such

   16 information or material.

   17                2.3   Counsel (without qualifier): Counsel of Record (as well as their support
   18 staff).

   19                2.4   Designating Party: a Party or Non-Party that designates information or
   20 items that it produces in disclosures or in responses to discovery as

   21 “CONFIDENTIAL”.

   22                2.5   Disclosure or Discovery Material: all items or information, regardless
   23 of the medium or manner in which it is generated, stored, or maintained (including,

   24 among other things, testimony, transcripts, and tangible things), that are produced or

   25 generated in disclosures or responses to discovery in this matter.

   26                2.6   Expert: a person with specialized knowledge or experience in a matter
   27 pertinent to the litigation who (1) has been retained by a Party or its counsel to serve

   28 as an expert witness or as a consultant in this action, (2) is not a past or current

        69213182v2

                                                       2
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 3 of 15 Page ID #:642




    1 employee of a Party or of a Party's competitor, and (3) at the time of retention, is not

    2 anticipated to become an employee of a Party or of a Party's competitor.

    3

    4                2.7   Non-Party: any natural person, partnership, corporation, association, or
    5 other legal entity not named as a Party to this action.

    6                2.8   Party: any party to this action, including all of its officers, directors,
    7 employees, consultants, retained experts, and Counsel of Record (and their support

    8 staffs).

    9                2.9   Producing Party: a Party or Non-Party that produces Disclosure or
   10 Discovery Material in this action.

   11                2.10 Professional Vendors: persons or entities that provide litigation support
   12 services (e.g., photocopying, videotaping, translating, preparing exhibits or

   13 demonstrations, and organizing, storing, or retrieving data in any form or medium)

   14 and their employees and subcontractors.

   15                2.11 Protected Material: any Disclosure or Discovery Material that is
   16 designated as “CONFIDENTIAL”.

   17                2.12 Receiving Party: a Party that receives Disclosure or Discovery Material
   18 from a Producing Party.

   19 3.             SCOPE
   20                The protections conferred by this Order cover not only Protected Material (as
   21 defined above), but also (1) any information copied or extracted from Protected

   22 Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;

   23 and (3) any testimony, conversations, or presentations by Parties or their Counsel

   24 that might reveal Protected Material. However, the protections conferred by this

   25 Order do not cover the following information: (a) any information that is in the

   26 public domain at the time of disclosure to a Receiving Party or becomes part of the

   27 public domain after its disclosure to a Receiving Party as a result of publication not

   28 involving a violation of this Order, including becoming part of the public record

        69213182v2

                                                         3
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 4 of 15 Page ID #:643




    1 through trial or otherwise; and (b) any information known to the Receiving Party

    2 prior to the disclosure or obtained by the Receiving Party after the disclosure from a

    3 source who obtained the information lawfully and under no obligation of

    4 confidentiality to the Designating Party. Any use of Protected Material at trial shall

    5 be governed by a separate agreement or order.

    6 4.             DURATION
    7                Even after final disposition of this litigation, the confidentiality obligations
    8 imposed by this Order shall remain in effect until a Designating Party agrees

    9 otherwise in writing or a court order otherwise directs. Final disposition shall be

   10 deemed to be the later of (1) dismissal of all claims and defenses in this action, with

   11 or without prejudice; and (2) final judgment herein after the completion and

   12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

   13 including the time limits for filing any motions or applications for extension of time

   14 pursuant to applicable law.

   15 5.             DESIGNATING PROTECTED MATERIAL
   16                5.1   Exercise of Restraint and Care in Designating Material for Protection.
   17 Each Party or Non-Party that designates information or items for protection under

   18 this Order must take care to limit any such designation to specific material that

   19 qualifies under the appropriate standards. To the extent it is practical to do so, the

   20 Designating Party must designate for protection only those parts of material,

   21 documents, items, or oral or written communications that qualify – so that other

   22 portions of the material, documents, items, or communications for which protection

   23 is not warranted are not swept unjustifiably within the ambit of this Order. Mass,

   24 indiscriminate, or routinized designations are prohibited. Designations that are

   25 shown to be clearly unjustified or that have been made for an improper purpose

   26 (e.g., to unnecessarily encumber or retard the case development process or to

   27 impose unnecessary expenses and burdens on other parties) may expose the

   28 Designating Party to sanctions.

        69213182v2

                                                          4
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 5 of 15 Page ID #:644




    1                If it comes to a Designating Party’s attention that information or items that it
    2 designated for protection do not qualify for protection at all or do not qualify for the

    3 level of protection initially asserted, that Designating Party must promptly notify all

    4 other Parties that it is withdrawing the mistaken designation.

    5                5.2   Manner and Timing of Designations. Except as otherwise provided in
    6 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise

    7 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection

    8 under this Order must be clearly so designated before the material is disclosed or

    9 produced.

   10                Designation in conformity with this Order requires:
   11                (a) for information in documentary form (e.g., paper or electronic documents,
   12 but excluding transcripts of depositions or other pretrial or trial proceedings), that

   13 the Producing Party affix the legend “CONFIDENTIAL” to each page that contains

   14 protected material. If only a portion or portions of the material on a page qualifies

   15 for protection, the Producing Party also must clearly identify the protected portion(s)

   16 (e.g., by making appropriate markings in the margins) and must specify, for each

   17 portion, the level of protection being asserted.

   18                A Party or Non-Party that makes original documents or materials available for
   19 inspection need not designate them for protection until after the inspecting Party has

   20 indicated which material it would like copied and produced. During the inspection

   21 and before the designation, all of the material made available for inspection shall be

   22 deemed “CONFIDENTIAL.” After the inspecting Party has identified the

   23 documents it wants copied and produced, the Producing Party must determine which

   24 documents, or portions thereof, qualify for protection under this Order. Then, before

   25 producing the specified documents, the Producing Party must affix the appropriate

   26 legend (“CONFIDENTIAL”) to each page that contains Protected Material. If only a

   27 portion or portions of the material on a page qualifies for protection, the Producing

   28 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

        69213182v2

                                                         5
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 6 of 15 Page ID #:645




    1 markings in the margins) and must specify, for each portion, the level of protection

    2 being asserted.

    3                (b) for testimony given in deposition or in other pretrial or trial proceedings,
    4 that the Designating Party identify on the record, before the close of the deposition,

    5 hearing, or other proceeding, all protected testimony and specify the level of

    6 protection being asserted. When it is impractical to identify separately each portion

    7 of testimony that is entitled to protection and it appears that substantial portions of

    8 the testimony may qualify for protection, the Designating Party may invoke on the

    9 record (before the deposition, hearing, or other proceeding is concluded) a right to

   10 have up to 21 days to identify the specific portions of the testimony as to which

   11 protection is sought and to specify the level of protection being asserted. Only those

   12 portions of the testimony that are appropriately designated for protection within the

   13 21 days shall be covered by the provisions of this Protective Order. Alternatively,

   14 and subject to Section 5.1, a Designating Party may specify, at the deposition or up

   15 to 21 days afterwards if that period is properly invoked, that the entire transcript

   16 shall be treated as “CONFIDENTIAL”.

   17                Transcripts containing Protected Material shall have an obvious legend on the
   18 title page that the transcript contains Protected Material, and the title page shall be

   19 followed by a list of all pages (including line numbers as appropriate) that have been

   20 designated as Protected Material and the level of protection being asserted by the

   21 Designating Party. The Designating Party shall inform the court reporter of these

   22 requirements. Any transcript that is prepared before the expiration of a 21-day

   23 period for designation shall be treated during that period as if it had been designated

   24 “CONFIDENTIAL” in its entirety unless otherwise agreed. After the expiration of

   25 that period, the transcript shall be treated only as actually designated.

   26                (c) for information produced in some form other than documentary and/or any
   27 other tangible items, that the Producing Party affix in a prominent place on the

   28 exterior of the container or containers in which the information or item is stored the

        69213182v2

                                                         6
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 7 of 15 Page ID #:646




    1 legend “CONFIDENTIAL”. If only a portion or portions of the information or item

    2 warrant protection, the Producing Party, to the extent practicable, shall identify the

    3 protected portion(s) and specify the level of protection being asserted.

    4                5.3   Inadvertent Failures to Designate. If corrected immediately upon
    5 learning of an inadvertent failure to designate qualified information or items, such

    6 inadvertency does not, standing alone, waive the Designating Party’s right to secure

    7 protection under this Order for such material. Upon such an immediate correction of

    8 a designation, the Receiving Party must make its best efforts to assure that the

    9 material is treated in accordance with the provisions of this Order.

   10 6.             CHALLENGING CONFIDENTIALITY DESIGNATIONS
   11                6.1   Timing of Challenges. Any Party or Non-Party may challenge a
   12 designation of confidentiality at any time. Unless a prompt challenge to a

   13 Designating Party’s confidentiality designation is necessary to avoid foreseeable,

   14 substantial unfairness, unnecessary economic burdens, or a significant disruption or

   15 delay of the litigation, a Party does not waive its right to challenge a confidentiality

   16 designation by electing not to mount a challenge promptly after the original

   17 designation is disclosed.

   18                6.2   Meet and Confer. The Challenging Party shall initiate the dispute
   19 resolution process by providing written notice of each designation it is challenging

   20 and describing the basis for each challenge. The parties shall attempt to resolve each

   21 challenge in good faith and must begin the process by conferring directly (in voice

   22 to voice dialogue; other forms of communication are not sufficient) within 14 days

   23 of the date of service of notice. In conferring, the Challenging Party must explain

   24 the basis for its belief that the confidentiality designation was not proper and must

   25 give the Designating Party an opportunity to review the designated material, to

   26 reconsider the circumstances, and, if no change in designation is offered, to explain

   27 the basis for the chosen designation. A Challenging Party may proceed to the next

   28 stage of the challenge process only if it has engaged in this meet and confer process

        69213182v2

                                                       7
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 8 of 15 Page ID #:647




    1 first or establishes that the Designating Party is unwilling to participate in the meet

    2 and confer process in a timely manner.

    3                6.3   Judicial Intervention. If the Parties cannot resolve a challenge without
    4 court intervention, the Designating Party shall file and serve a motion to retain

    5 confidentiality in compliance with Local Rule 37 within 21 days of the initial notice

    6 of challenge or within 14 days of the parties agreeing that the meet and confer

    7 process will not resolve their dispute, whichever is earlier. Each such motion must

    8 be accompanied by a competent declaration affirming that the movant has complied

    9 with the meet and confer requirements imposed in the preceding paragraph. Failure

   10 by the Designating Party to make such a motion including the required declaration

   11 within 21 days (or 14 days, if applicable) shall automatically waive the

   12 confidentiality designation for each challenged designation. The burden of

   13 persuasion in any such challenge proceeding shall be on the Designating Party.

   14 Frivolous challenges and those made for an improper purpose (e.g., to harass or

   15 impose unnecessary expenses and burdens on other parties) may expose the

   16 Challenging Party to sanctions. Unless the Designating Party has waived the

   17 confidentiality designation by failing to file a motion to retain confidentiality as

   18 described above, all parties shall continue to afford the material in question the level

   19 of protection to which it is entitled under the Producing Party’s designation until the

   20 court rules on the challenge.

   21 7.             ACCESS TO AND USE OF PROTECTED MATERIAL
   22                7.1   Basic Principles. A Receiving Party may use Protected Material that is
   23 disclosed or produced by another Party or by a Non-Party in connection with this

   24 case only for prosecuting, defending, or attempting to settle this litigation. Such

   25 Protected Material may be disclosed only to the categories of persons and under the

   26 conditions described in this Order. When the litigation has been terminated, a

   27 Receiving Party must comply with the provisions of section 13 below (FINAL

   28 DISPOSITION).

        69213182v2

                                                        8
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 9 of 15 Page ID #:648




    1                Protected Material must be stored and maintained by a Receiving Party at a
    2 location and in a secure manner that ensures that access is limited to the persons

    3 authorized under this Order.

    4                7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
    5 otherwise ordered by the court or permitted in writing by the Designating Party, a

    6 Receiving Party may disclose any information or item designated

    7 “CONFIDENTIAL” only to:

    8                (a)   the Receiving Party’s Counsel of Record in this action, as well as
    9 employees of said Counsel of Record to whom it is reasonably necessary to disclose

   10 the information for this litigation;

   11                (b)   the officers, directors, representatives and employees of the Receiving
   12 Party to whom disclosure is reasonably necessary for this litigation and who have

   13 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   14                (c)   Experts (as defined in this Order) of the Receiving Party to whom
   15 disclosure is reasonably necessary for this litigation and who have signed the

   16 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

   17                (d)   the court and its personnel;
   18                (e)   court reporters and their staff, professional jury or trial consultants,
   19 and Professional Vendors to whom disclosure is reasonably necessary for this

   20 litigation and who agree to be bound by this Protective Order;

   21                (f)   during their depositions, witnesses in the action to whom disclosure is
   22 reasonably necessary. Pages of transcribed deposition testimony or exhibits to

   23 depositions that reveal Protected Material must be separately bound by the court

   24 reporter and may not be disclosed to anyone except as permitted under this

   25 Protective Order;

   26                (g)   the author or recipient of a document containing the information or a
   27 custodian or other person who otherwise possessed or knew the information; and

   28                (h)   any other person with the prior written consent of the Designating

        69213182v2

                                                          9
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 10 of 15 Page ID #:649




     1 Party.

     2                8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
     3 PRODUCED IN OTHER LITIGATION

     4                If a Party is served with a subpoena or a court order issued in other litigation
     5 that compels disclosure of any information or items designated in this action as

     6 “CONFIDENTIAL,” that Party must:

     7                (a)   promptly notify in writing the Designating Party. Such notification
     8 shall include a copy of the subpoena or court order;

     9                (b)   promptly notify in writing the party who caused the subpoena or order
    10 to issue in the other litigation that some or all of the material covered by the

    11 subpoena or order is subject to this Protective Order. Such notification shall include

    12 a copy of this Protective Order; and

    13                (c)   cooperate with respect to all reasonable procedures sought to be
    14 pursued by the Designating Party whose Protected Material may be affected.1

    15                If the Designating Party timely seeks a protective order, the Party served with
    16 the subpoena or court order shall not produce any information designated in this

    17 action as “CONFIDENTIAL” before a determination by the court from which the

    18 subpoena or order issued, unless the Party has obtained the Designating Party’s

    19 permission. The Designating Party shall bear the burden and expense of seeking

    20 protection in that court of its confidential material – and nothing in these provisions

    21 should be construed as authorizing or encouraging a Receiving Party in this action

    22 to disobey a lawful directive from another court.

    23 9.             A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    24 PRODUCED IN THIS LITIGATION

    25                (a)   The terms of this Order are applicable to information produced by a
    26

    27
         1
        The purpose of imposing these duties is to alert the interested parties to the existence of this
    28 Protective Order and to afford the Designating Party an opportunity to try to protect its
       confidentiality interests in the court from which the subpoena or order issued.
         69213182v2

                                                         10
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 11 of 15 Page ID #:650




     1 Non-Party in this action and designated as “CONFIDENTIAL.” Such information

     2 produced by Non-Parties in connection with this litigation is protected by the

     3 remedies and relief provided by this Order. Nothing in these provisions should be

     4 construed as prohibiting a Non-Party from seeking additional protections.

     5                (b)   In the event that a Party is required, by a valid discovery request, to
     6 produce a Non-Party’s confidential information in its possession, and the Party is

     7 subject to an agreement with the Non-Party not to produce the Non-Party’s

     8 confidential information, then the Party shall:

     9                      1.     promptly notify in writing the Requesting Party and the Non-
    10                Party that some or all of the information requested is subject to a
    11                confidentiality agreement with a Non-Party;
    12                      2.     promptly provide the Non-Party with a copy of the Protective
    13                Order in this litigation, the relevant discovery request(s), and a reasonably
    14                specific description of the information requested; and
    15                      3.     make the information requested available for inspection by the
    16                Non-Party.
    17                (c)   If the Non-Party fails to object or seek a protective order from this
    18 court within 14 days of receiving the notice and accompanying information, the

    19 Receiving Party may produce the Non-Party’s confidential information responsive

    20 to the discovery request. If the Non-Party timely seeks a protective order, the

    21 Receiving Party shall not produce any information in its possession or control that

    22 is subject to the confidentiality agreement with the Non-Party before a

    23 determination by the court.2 Absent a court order to the contrary, the Non-Party

    24 shall bear the burden and expense of seeking protection in this court of its Protected

    25 Material.

    26

    27
         2
         The purpose of this provision is to alert the interested parties to the existence of confidentiality
    28 rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
       interests in this court.
         69213182v2

                                                          11
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 12 of 15 Page ID #:651




     1 10.            UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     2                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
     3 Protected Material to any person or in any circumstance not authorized under this

     4 Protective Order, the Receiving Party must immediately (a) notify in writing the

     5 Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve

     6 all unauthorized copies of the Protected Material, (c) inform the person or persons

     7 to whom unauthorized disclosures were made of all the terms of this Order, and (d)

     8 request such person or persons to execute the “Acknowledgment and Agreement to

     9 Be Bound” that is attached hereto as Exhibit A.

    10 11.            INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    11 PROTECTED MATERIAL

    12                When a Producing Party gives notice to Receiving Parties that certain
    13 inadvertently produced material is subject to a claim of privilege or other

    14 protection, the obligations of the Receiving Parties are those set forth in Federal

    15 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

    16 whatever procedure may be established in an e-discovery order that provides for

    17 production without prior privilege review. Pursuant to Federal Rule of Evidence

    18 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

    19 of a communication or information covered by the attorney-client privilege or work

    20 product protection, the parties may incorporate their agreement in a stipulated

    21 protective order submitted to the court.

    22 12.            MISCELLANEOUS
    23                12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    24 person to seek its modification by the court in the future.

    25                12.2 Right to Assert Other Objections. No Party waives any right it
    26 otherwise would have to object to disclosing or producing any information or item

    27 on any ground not addressed in this Protective Order. Similarly, no Party waives

    28 any right to object on any ground to use in evidence of any of the material covered

         69213182v2

                                                         12
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 13 of 15 Page ID #:652




     1 by this Protective Order.

     2                12.3 Export Control. Disclosure of Protected Material shall be subject to all
     3 applicable laws and regulations relating to the export of technical data contained in

     4 such Protected Material, including the release of such technical data to foreign

     5 persons or nationals in the United States or elsewhere. The Producing Party shall be

     6 responsible for identifying any such controlled technical data, and the Receiving

     7 Party shall take measures necessary to ensure compliance.

     8                12.4 Filing Protected Material. Without written permission from the
     9 Designating Party or a court order secured after appropriate notice to all interested

    10 persons, a Party may not file in the public record in this action any Protected

    11 Material. A Party that seeks to file under seal any Protected Material must comply

    12 with any applicable Local Rules. Protected Material may only be filed under seal

    13 pursuant to a court order authorizing the sealing of the specific Protected Material

    14 at issue.

    15 13.            FINAL DISPOSITION
    16                Within 60 days after the final disposition of this action, as defined in Section
    17 4, each Receiving Party must return all Protected Material to the Producing Party or

    18 destroy such material. As used in this subdivision, “all Protected Material” includes

    19 all copies, abstracts, compilations, summaries, and any other format reproducing or

    20 capturing any of the Protected Material. Whether the Protected Material is returned

    21 or destroyed, the Receiving Party must submit a written certification to the

    22 Producing Party (and, if not the same person or entity, to the Designating Party) by

    23 the 60 day deadline that affirms that the Receiving Party has not retained any

    24 copies, abstracts, compilations, summaries or any other format reproducing or

    25 capturing any of the Protected Material. Notwithstanding this provision, Counsel

    26 are entitled to retain an archival copy of all pleadings, motion papers, trial,

    27 deposition, and hearing transcripts, legal memoranda, correspondence, deposition

    28 and trial exhibits, expert reports, attorney work product, and consultant and expert

         69213182v2

                                                         13
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 14 of 15 Page ID #:653




     1 work product, even if such materials contain Protected Material. Any such archival

     2 copies that contain or constitute Protected Material remain subject to this Protective

     3 Order as set forth in Section 4.

     4                IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
     5

     6 DATED: August 11, 2021             JEFFER MANGELS BUTLER & MITCHELL LLP
                                          MATTHEW S. KENEFICK
     7                                    JOSHUA K. HAEVERNICK
     8

     9                                    By:         /s/ Matthew S. Kenefick
    10                                                    MATTHEW S. KENEFICK
                                                Attorneys for Defendants Suhad Abraham aka
    11                                          Sue Preston aka Sue Abraham Preston, Samir
                                                Abraham aka Sam Abraham, and S & S Coastal
    12
                                                Foods, LLC, a Delaware limited liability
    13                                          company
    14

    15 DATED: August 11, 2021             THE FORTRESS LAW FIRM, INC.
                                          DAVID PATRICK NEMECEK JR
    16

    17

    18                                    By:         /s/ David P. Nemecek, Jr.
                                                       DAVID PATRICK NEMECEK JR.
    19                                          Attorneys for Plaintiff Abdulaziz al Munifi
    20 IT IS SO ORDERED.

    21

    22 DATED: August 13, 2021
                                                  Honorable Douglas F. McCormick
    23
                                                  UNITED STATES MAGISTRATE JUDGE
    24

    25

    26

    27

    28

         69213182v2

                                                    14
Case 8:21-cv-01143-DOC-DFM Document 31 Filed 08/13/21 Page 15 of 15 Page ID #:654




     1
                                                     EXHIBIT A
     2

     3
                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

     4
         I,                                            [print or type full name], of

     5
                                          [print or type full address], declare under penalty of

     6
         perjury that I have read in its entirety and understand the Stipulated Protective Order

     7
         that was issued by the United State District Court for the Central District of

     8
         California on                          [date] in the case of al Munifi v. Abraham, et al.,

     9
         Case No. 8:21-cv-01143 DOC(DFMx). I agree to comply with and to be bound by

    10
         all the term of tis Stipulated Protective Order and I understand and acknowledge that

    11
         failure to so comply could expose me to sanctions and punishment in the nature of

    12
         contempt. I solemnly promise that I will not disclose in any manner any information

    13
         or item that is subject to this Stipulated Protective Order to any person or entity

    14
         except in strict compliance with the provisions of this order.

    15
                      I further agree to submit to the jurisdiction of the United States District Court

    16
         for the Central District of California for enforcing the terms of this Stipulated

    17
         Protective Order, even if such enforcement proceeding occur after termination of

    18
         this action.

    19
                      I hereby appoint                               [print or type full name] of

    20
                                                [print or type full address and telephone number] as

    21
         my California agent for service of process in connection with this action or any

    22
         proceeding related to enforcement of this Stipulated Protective Order.

    23
         Date:

    24
         City and State where sworn and signed:

    25

    26
         Printed Name:

    27

    28
         Signature:

         69213182v2

                                                         15
